               Case 2:20-cv-01174-RSM Document 9 Filed 08/03/20 Page 1 of 3



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6    Alyssa Garrison                                      No. _____________________
                   Plaintiff,
 7         v.                                             DECLARATION OF ALYSSA
                                                          GARRISON
 8   City of Seattle,
                    Defendant.
 9

10          I, Alyssa Garrison , declare and state as follows:

11          1. The information contained in this declaration is true and correct to the best of my

12              knowledge, and I am of majority age and competent to testify about the matters set

13              forth herein.

14          2. I am a resident of Seattle, Washington and I work as a nanny.

15          3. I have attended protests in the Seattle area since 2016.

16          4. After the May 29th 2020 protest in Seattle, I acquired a helmet, chemistry goggles

17              and an umbrella for protection. Prior to that, I have never used protective gear at a

18              protest.

19          5. On June 1, 2020, I attended a protest during which Seattle Police Department

20              officers – without provocation – hit me in the back with a rubber bullet from a

21              projectile-style gun.

22

23
       Case 2:20-cv-01174-RSM Document 9 Filed 08/03/20 Page 2 of 3



 1   6. I have experienced bruising, soreness and reproductive issues as a result of my

 2      exposure to chemical irritants and rubber bullets deployed and by the Seattle Police

 3      Department.

 4   7. I was unable to return to protest for two weeks while I recovered from my injuries.

 5   8. On July 25th, 2020, I protested in Seattle. I wore head-to-toe protective gear, saline,

 6      water and bandages.

 7   9. As the protest march reached the intersection of 12TH and Pine Streets, a friend with

 8      whom I was protesting was hit by a flash bang that was thrown aimlessly into the

 9      crowd at large by Seattle Police Department officers. She sustained injuries that she

10      is dealing with to date:

11

12

13

14

15

16

17

18

19

20   10. Later, at the corner of the East Precinct, a large group of officers – over 150 –

21      arrived with some who arrived in large tank-like vehicles. The officers threw flash

22      bang and gas grenades at the group of protesters.

23   11. A friend in my group was within conversational distance from a Seattle Police

        Department officer and asked him why they were doing this and he responded by
       Case 2:20-cv-01174-RSM Document 9 Filed 08/03/20 Page 3 of 3



 1      pepper spraying her directly in the face and threw a flash bang grenade at her, which

 2      exploded on her calf.

 3   12. The next day I wanted to attend a protest but did not for fear of police violence.

 4   13. Based on witnessing the use of chemical weapons by the police directly to the face

 5      and eyes of my friend, I felt I could not return to a protest without a respirator for

        protection.
 6
     14. The cost of a respirator has been a financial hardship for me.
 7
     15. Despite the hardship, to exercise my 1st Amendment rights, I bought a respirator
 8
        for $209.
 9
     16. I did not go out to protests while I was awaiting the respirator for fear of being
10
        harmed by the Seattle Police Department and its officers.
11
     17. I waited two days for my protective gear to arrive in the mail.
12   18. In those two days I missed two protests I would have attended if I had sufficient
13      gear or if Seattle Police Department were restricted from using projectile guns,

14      chemical irritants, and blast balls.

15         Executed this 3RD day of August, 2020 at Seattle WA.

16         I declare under penalty of perjury under the laws of the United States and the

17   State of Washington that the foregoing is true and correct.

                                               /s/ Alyssa Garrison
18
                                               Alyssa Garrison
19

20

21

22

23
